




PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Under the
TEXAS INDUSTRIES, INC. 2004 OMNIBUS EQUITY COMPENSATION PLAN


Pursuant to its 2004 Omnibus Equity Compensation Plan, TEXAS INDUSTRIES, INC.
hereby grants to the Grantee the number of Performance Restricted Stock Units
(“Performance RSUs”) approved by the Committee or the Board (as such terms are
defined in the Plan) and described in the Grant Letter on the terms and
conditions hereinafter set forth.


ARTICLE I


Definitions


(a)
“Cause” means (a) a Grantee's willful and continued failure to substantially
perform his or her duties (other than any such failure resulting from Grantee's
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by the Company, or (b)
conviction of a felony involving moral turpitude, or (c) willful conduct by
Grantee which is demonstrably and materially injurious to the Company,
monetarily or otherwise, or constitutes fraud against the Company or theft of
Company property. For purposes of this definition, no act, or failure to act, on
Grantee's part shall be deemed “willful” unless done, or omitted to be done, not
in good faith and without reasonable belief that Grantee's action or omission
was in the best interest of the Company.



(b)
“Common Stock” means shares of the Company's Common Stock, $1.00 par value.



(c)
“Company” means Texas Industries, Inc., a Delaware corporation, and any
successor thereto.



(d)
“Disability” means a physical or mental condition that entitles Grantee to
receive disability benefits under any long-term disability plan maintained by
the Company or its Affiliates or Subsidiaries and covering Grantee, provided
that the definition of disability applied under such plan complies with the
requirements for treating Grantee as “disabled” pursuant to Code Section 409A.



(e)
“Dividend Equivalent” is defined in Article IV.



(f)
“Fair Market Value” with respect to any company in the Index Group means the
closing selling price of a share of its common stock or one of its American
Depository Receipts on the New York Stock Exchange (“NYSE”) or other established
stock exchange or market on the applicable date (or if there was no reported
sale on such exchange or market, then on the last preceding day on which any
reported sale occurred on such exchange or market). Fair Market Value with
respect to the Company shall have the meaning prescribed in the Plan.



(g)
“Grant Date” means the date of the grant of Performance RSUs to Grantee, as set
forth in the Grant Letter.



(h)
“Grant Letter” means the notice from the Company to Grantee describing the
number of Performance RSUs granted to Grantee and the date on which granted.



(i)
“Grantee” means the person named above to whom Performance RSUs have been
awarded, except where the context plainly otherwise requires.







--------------------------------------------------------------------------------




(j)
“Index Group” means the companies listed on Exhibit A.



(k)
“Minimum Performance RSUs” means the minimum number of Performance RSUs earned
if the Company's Total Shareholder Return ranks above the bottom quartile of the
Index Group, as set forth in the Grant Letter and adjusted pro rata if some of
the Performance RSUs granted under the Plan are deferred pursuant to an Election
Agreement under the Texas Industries, Inc. Management Deferred Compensation
Plan.



(l)
“Performance Period” means the period of three consecutive fiscal years
beginning on the first day of the Company's fiscal year in which the Performance
RSUs are granted to Grantee.



(m)
“Plan” means the Texas Industries, Inc. 2004 Omnibus Equity Compensation Plan,
as it may be amended from time to time.



(n)
“Retirement” means the termination of employment of Grantee with the Company and
all Affiliates and Subsidiaries (other than for Cause), normally at or after age
65 or at an earlier age if approved by the Committee.



(o)
“Separation from Service” means a “separation from service” from the Company, or
if Grantee instead is performing services for an Affiliate or Subsidiary of the
Company on the Grant Date, then such Affiliate or Subsidiary, within the meaning
of Code Section 409A(a)(2)(A)(i) or successor provision thereto.



(p)
“Share” means a share of Common Stock.



(q)
“Successor” means the legal representative of the estate of a deceased Grantee
or the person or persons who shall acquire any rights under this Agreement by
bequest or inheritance or by reason of the death of Grantee.



(r)
“Total Shareholder Return” for a company means (i) the change in the Fair Market
Value of a share of its common stock or one of its American Depository Receipts
during the Performance Period, assuming the reinvestment of dividends paid
during the Performance Period, divided by (ii) the Fair Market Value of a share
of its common stock or one of its American Depository Receipts on the first day
of the Performance Period and expressing the result as a percentage. Total
Shareholder Return may be positive or negative.

 
(s)
Each other capitalized term that is used but not defined in this Agreement shall
have the meaning prescribed in the Plan.



ARTICLE II


Earning Performance RSUs


(a)
Only Performance RSUs that have been earned as provided in this Article II may
vest under Article III.



(b)
Performance RSUs will be earned based on how the Company's Total Shareholder
Return ranks within the Index Group. At the end of the Performance Period, the
Index Group will be ranked from highest Total Shareholder Return to the lowest.
If the Company's Total Shareholder Return ranks in the bottom quartile of the
Index Group, then no Performance RSUs are earned. If the Company ranks in the
top quartile of the Index Group, then 100% of the Performance RSUs are





--------------------------------------------------------------------------------




earned. If the Company ranks in the second or third quartile of the Index Group,
the number of the Performance RSUs earned will be equal to the Minimum
Performance RSUs plus the number of the remaining Performance RSUs found by
interpolation. Fractional earned Performance RSUs will be rounded up to the next
whole unit.


Example:


Assume that the Company ranks 43rd in an Index Group of 90 companies, the number
of Performance RSUs granted is 100 and the Minimum Performance RSUs is 40. Then
the company that ranks 23rd in the Index Group would be the lowest ranked
company within the second quartile of the Index Group, and the company that
ranks 68th would be the lowest ranked company within the top quartile. The
number of Performance RSUs earned is:


40 Performance RSUs plus [(43 minus 23) divided by (68 minus 23) times 60
Performance RSUs] = 67 Performance RSUs
    


(c)
Any Performance RSUs that are not earned upon expiration of the Performance
Period shall terminate and Grantee shall have no further rights or interests in
the unearned Performance RSUs.



(d)
If the shares of common stock or American Depository Receipts of any Index Group
company were not publicly traded during the entire Performance Period, that
company will be excluded from the Index Group. For this purpose, a company shall
be considered to have been publicly traded during the entire Performance Period
if it continues to be publicly traded as substantially the same business
following a name change or similar event.





ARTICLE III


Vesting, Forfeiture and Settlement


(a)
Unless vested earlier in accordance with other provisions of this Agreement,
earned Performance RSUs shall vest on the fourth anniversary of the Grant Date,
provided that Grantee has not Separated from Service or otherwise ceased to be
an employee of the Company, an Affiliate or a Subsidiary prior to that vesting
date.



(b)
Notwithstanding the provisions of Article III, Section (a) of this Agreement, in
the event of Grantee's Separation from Service on account of death, Disability
or Retirement prior to the fourth anniversary of the Grant Date, then earned
Performance RSUs shall vest on the latter of the last day of the Performance
Period and the date of Separation from Service; provided, however, that no such
vesting shall occur upon a Separation from Service on account of Grantee's
Retirement unless such Separation from Service occurs more than twelve months
after the Grant Date.



(c)
Upon Grantee's Separation from Service or other termination of employment with
the Company, its Affiliates and its Subsidiaries prior to the fourth anniversary
of the Grant Date for any reason or under any circumstances other than those
described in Article III, Section (b) above, all of the unvested Performance
RSUs shall terminate and Grantee shall thereafter have no further rights or
interests in such Performance RSUs.



(d)
The Company shall make payment to Grantee in settlement of all earned and vested
Performance RSUs on the fourth anniversary of the Grant Date.





--------------------------------------------------------------------------------






(e)
Vested Performance RSUs shall be settled by the issuance of a number of Shares
equal to the number of vested Performance RSUs (except cash will be paid in lieu
of fractional Performance RSUs). Upon full settlement of all of Grantee's vested
Performance RSUs, any unvested Performance RSUs shall terminate and this
Agreement shall terminate.



(f)
Any provision of the Plan or this Agreement to the contrary notwithstanding, to
the extent required by Section 409A of the Code and Treasury regulations issued
thereunder, if Grantee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code as of the date of Grantee's Separation from
Service, no payment or other distribution of an amount pursuant to this
Agreement that is deferred compensation subject to Section 409A of the Code that
is to be made on account of such Separation from Service shall be made or
commence sooner than six months from the date of such Separation from Service
(or, if earlier, the date of Grantee's death). In such case, all payments that
were scheduled to be made within such six-month period shall be accumulated
without interest and paid in a single payment on the first day of the seventh
calendar month following such Separation from Service.



ARTICLE IV


Dividend Equivalents


If a cash dividend is paid on the Common Stock while Grantee holds outstanding
Performance RSUs that have not been settled, Grantee shall be credited with a
dividend equivalent in an amount equal to the dividends Grantee would have
received if Grantee had been the owner of a number of Shares equal to the number
of Performance RSUs credited to Grantee on such dividend payment date (the
“Dividend Equivalent”). Any such Dividend Equivalent shall be converted into
additional Performance RSUs as of the dividend payment date by dividing the
amount of the Dividend Equivalent by the Fair Market Value of a Share on the
dividend payment date. Such additional Performance RSUs shall be subject to the
same terms and conditions and shall be earned and vested in the same manner and
at the same time as the Performance RSUs with respect to which the Dividend
Equivalent is credited.


ARTICLE V


Change of Control


(a)
If a Corporate Event (as defined in Article 16 of the Plan) or a Change of
Control (as defined below) occurs, then except as further provided in this
paragraph, all Performance RSUs shall become immediately earned and vested and
shall be settled no later than 10 days following such Corporate Event or Change
of Control, as applicable, in the manner set forth in Article III, Section (e).
Notwithstanding the preceding, (i) no accelerated vesting shall occur pursuant
to this paragraph within the first twelve months following the Grant Date, and
(ii) no accelerated settlement shall occur pursuant to this paragraph, unless
the Corporate Event or Change of Control, as applicable, also satisfies the
requirements for a permitted distribution event with respect to Grantee for
purposes of Code Section 409A(a)(2)(A)(v).



(b)
“Change of Control” means the occurrence of any of the following after the Grant
Date:



(i)
Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities that have the right to vote for the election of directors
generally. “Person” shall have the meaning





--------------------------------------------------------------------------------




ascribed to such term in Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended, and used in Sections 13(d)(3) and 14(d)(2) thereof, including a
“group” as defined in Section 13(d) thereof, other than (1) any employee plan
established by the Company, (2) the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) an entity owned, directly or indirectly, by security holders
(including, without limitation, warrant or option holders) of the Company in
substantially the same proportions as their ownership of the Company.
“Beneficial owner” shall have the meaning ascribed to such term in Rule 13d-3
under such act.


(ii)
Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving. “Continuing Directors” means directors of
the Company who were:



(x)
directors on the Grant Date, or



(y)
elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.



(iii)
A merger, consolidation or other business combination (including an exchange of
securities with the security holders of an entity that is a constituent in such
transaction) of the Company with any other entity, unless the voting securities
of the Company outstanding immediately prior to such merger, consolidation or
business combination continue to represent at least a majority of the combined
voting power of the securities having the right to vote for the election of
directors generally of the Company or the surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or business combination
(either by remaining outstanding or by being converted into or exchanged for
voting securities of the surviving entity or parent thereof).



(iv)
The Company (taken as a whole with its subsidiaries) sells, leases or otherwise
disposes of all or substantially all of its assets (in one transaction or a
series of related transactions, including by means of a sale, lease or
disposition of the assets or equity interests in one or more of its direct or
indirect subsidiaries), other than such a sale, lease or other disposition to an
entity of which at least a majority of the combined voting power of the
outstanding securities are owned directly or indirectly by stockholders of the
Company.



(v)
The occurrence of any other event or circumstance that results in the Company
filing or being required to file a report or proxy statement with the Securities
and Exchange Commission disclosing that a change of control of the Company has
occurred.



ARTICLE VI


Income and Employment Taxes


(a)
Grantee shall be liable for any and all income taxes arising out of the grant,
the vesting or a payment in settlement of Performance RSUs hereunder. The
Company shall have the power and the right to deduct or withhold, or require
Grantee to remit to the Company, the minimum statutory amount to satisfy
federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement. The Committee may, in its sole discretion, permit Grantee to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a value on the date the tax is to be determined equal to
the minimum statutory total tax that could be imposed on the transaction. If
permitted by the Committee,





--------------------------------------------------------------------------------




any election by Grantee related to share withholding shall be irrevocable, made
in writing and signed by Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


(b)
The Company shall be entitled to take any of the following actions in order to
satisfy FICA and other employment tax withholding obligations arising on account
of the grant, the vesting or a payment in settlement of Performance RSUs
hereunder: (i) deduct from any amount accrued or payable under this Agreement,
including withholding Shares, the amount equal to the FICA and other employment
taxes as may be required by law to be withheld with respect thereto, (ii)
require Grantee to pay to the Company such withholding taxes, or (iii) deduct
from any other compensation payable to Grantee the amount of any withholding
obligations with respect to amounts accrued or payable under this Agreement. The
Committee shall determine in its discretion which of the above actions shall be
taken in order to satisfy FICA and employment tax withholding obligations
arising on account of amounts accrued or payable under this Agreement, including
but not limited to withholding from amounts not otherwise payable at such time
or attributable to Shares not otherwise issuable at such time by accelerating
the issuance of Shares or the payment of such amounts, to the extent permitted
under Treasury Regulation Section 1.409A-3(j)(4)(vi).



ARTICLE VII


Restrictions and Adjustments


(a)
Except as otherwise provided in the Plan or this Agreement, Grantee may not
sell, transfer, pledge, assign or otherwise dispose of the Performance RSUs
granted pursuant to this Agreement.



(b)
This Award shall not entitle Grantee to any voting rights, dividends (other than
Dividend Equivalents as provided in Article IV), rights upon liquidation or
other rights of owners of the Company with respect to any Performance RSUs
unless and until shares of Common Stock are issued to Grantee in respect of such
Performance RSUs as provided herein.



ARTICLE VIII


Other Terms


(a)
Grantee understands that nothing in the Plan or this Agreement shall confer upon
Grantee any right to continue in the employ of the Company, an Affiliate or a
Subsidiary or interfere in any way with the right of the Company, an Affiliate
or a Subsidiary to terminate his or her employment at any time, with or without
cause.



(b)
This Agreement shall be non-transferable and non-assignable except by will and
by the laws of descent and distribution.



(c)
Grantee or Successor of Grantee agrees that any dispute or disagreement which
may arise hereunder shall be determined by the Board of Directors or the
Committee in its sole discretion and judgment, and that any such determination
and any interpretation by the Board of Directors or the Committee of the terms
of the Plan or this Agreement shall be final and binding and conclusive, for all
purposes, upon the Company, Grantee or the Successor of Grantee. No member of
the Board or the Committee shall be liable to any person for any action, failure
to act, omission or determination taken or made in good faith with respect to
the Plan or this Agreement.







--------------------------------------------------------------------------------




(d)
Any notice given by the Company to Grantee shall be effective to bind any person
who shall acquire rights hereunder. The Company shall be under no obligation
whatsoever to advise Grantee of the existence, maturity or termination of any of
Grantee's rights hereunder and Grantee shall be deemed to have familiarized
himself/herself with all matters contained herein and in the Plan which may
affect any of Grantee's rights and privileges hereunder.



(e)
This Agreement is subject to the Plan and its terms and provisions (including
any subsequent amendments thereto), which Plan and its terms and provisions are
by this reference incorporated herein. In the event of a conflict between any
term or provision contained herein and a term or a provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.



(f)
Notwithstanding any provision of this Agreement or the Plan to the contrary, the
Committee in its discretion may, whenever payment is due to Grantee upon
settlement of Performance RSUs, elect to pay in cash rather than Shares. The
cash payment to Grantee shall be equal to the number of vested Performance RSUs
for which payment is due times the Fair Market Value on the vesting date.



(g)
Any provision of this Agreement to the contrary notwithstanding, the Committee
in its absolute discretion may accelerate the time of payment of any amount
under this Agreement to or with respect to Grantee to the extent that such
acceleration is a permitted exception under Treasury Regulation Section
1.409A-3(j)(4) (or other applicable guidance issued by the Internal Revenue
Service) that does not subject such accelerated payment to the tax imposed by
Code Section 409A.



(h)
The amounts payable pursuant to this Agreement are intended to be compensation
that complies with the requirements of and therefore is not subject to the tax
imposed by Section 409A of the Code, and this Agreement shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
payment or benefit hereunder is subject to Section 409A of the Code, it shall be
paid in a manner that will comply with Section 409A of the Code, including
Treasury regulations issued thereunder and any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.



(i)
Grantee may not sell or otherwise dispose of Shares received pursuant to this
Agreement unless Grantee first satisfies himself/herself that such Shares have
been duly registered under the Securities Act of 1933 or that under such Act no
prospectus and no compliance with Regulation A of the Securities and Exchange
Commission are required for such sale or disposition and that no state license
or permit is necessary for such sale or disposition, or that such a state
license or permit, if required, has been duly issued.



IN WITNESS WHEREOF, TEXAS INDUSTRIES, INC. has caused this Restricted Stock Unit
Agreement to be executed as of the Grant Date, and Grantee has accepted the
terms and provisions hereof.


TEXAS INDUSTRIES, INC.


Michael P. Collar
Vice Preside


















--------------------------------------------------------------------------------




Exhibit A


Index Group


1. A.O. Srnith Corporation
AOS
3. AECOM Technology Corporation
ACM
4. American Woodrnark Corporation
AMWD
5. Anhui Conch Cement Co. Ltd. ADR
AHCHY
6. Apogee Enterprises, Inc.
APOG
7. Armstrong World Industries, Inc.
AWI
8. Asahi Glass Co. Ltd. ADR
ASGLY
9. Assa Abloy AB ADR
ASAZY
10. Astec Industries, Inc.
ASTE
11. Babcock & Wilcox Co
BWC
12. Beacon Roofing Supply, Inc.
BECN
13. Boral Limited ADR
BOALY
14. CaesarStone Sdot-Yam Ltd
CSTE
15. Cascade Corporation
CASC
16. Cementos Pacasmayo SM ADR
CPAC
17, Cemex, S.A.B. de C.V. ADR
CX
18. Comfort Systems USA, Inc.
FIX
19. Compass Minerals International, Inc.
CMP
20. CRH plc ADR
CRH
21. Deltic Timber Corporation
DEL
22. Dycom Industries Inc.
DY
23, Eagle Materials, Inc.
EXP
24. EMCOR Group, Inc.
EME
25. Fletcher Building Ltd. ADR
FCREY
26. Fluor Corporation
FLR
27. Foster Wheeler, Ltd.
FWLT
28. Geberit AG ADR
GBERY
29. Gibraltar Industries, Inc.
ROCK
30. Granite Construction Incorporated
GVA
31. Grasim Industries Ltd. ADR
GRSXY
32. Griffon Corporation
GFF
33. Headwaters, Inc.
HW
34. HeidelbergCement AG
HLBZF
35. Holcim Ltd
HCMLF
36. Home Depot, Inc.
HD
37. Hyster-Yale Materials Handling Inc
HY
38. Imerys SA
IMYSF
39. Indocement Tunggal Prakarsa Tbk ADR
PITPY
40. Ingersoll-Rand PLC
IR
41. James Hardie Industries PLC ADR
JHX
42. KBR, Inc.
KBR
43. Lafarge SA ADR
LFRGY
44. Layne Christensen Company
LAYN
45. Lennox International, Inc.
LII
46. LIXIL Group Corporation ADR
JSGRY
47. Louisiana-Pacific Corp.
LPX





--------------------------------------------------------------------------------




48. Lowe's Companies Inc.
LOW
49. LSB Industries, Inc.
LXU
50. Lumber Liquidators Holdings Inc
LL
51. Mil Homes, Inc.
MHO
52. Manitowoc Co Inc
MTW
53. Martin Marietta Materials, Inc.
MLM
54. Masco Corporation
MAS
55. MDU Resources Group Inc.
MDU
56. Meritage Homes Corporation
MTH
57. Mohawk Industries, Inc.
MHK
2. Monsanto Company
MON
58. MYR Group, Inc.
MYRG
59. Nacco Industries, Inc.
NC
60. NCI Building Systems, Inc.
NCS
61. Noranda Aluminum Holding Corp
NOR
62. Nortek Inc.
NTK
63. NVR, Inc.
NVR
64. Owens-Corning, Inc.
OC
65. PGT, Inc.
PGTI
66. Pool Corp.
POOL
67. Primoris Services Corporation
PRIM
68. PulteGroup, Inc.
PHM
69. Quanex Building Products Corp
NX
70. Quanta Services, Inc.
PWR
71. PT Semen Indonesia Tbk ADR
PSGTY
72. Sherwin-Williams Company
SHW
73. Simpson Manufacturing Co., Inc.
SSD
74. St. Joe Corporation
JOE
75. Tejon Ranch Corporation
TRC
76. Terex Corp.
TEX
77. Tetra Tech, Inc.
TTEK
78. Texas Industries, Inc.
TXI
79. Toll Brothers Inc.
TOL
80. Tractor Supply Company
TSCO
81. Trex Co. Inc.
TREX
82. Trinity Industries, Inc.
TRN
83. Tutor Perini Corp
TPC
84. United States Lime & Minerals, Inc.
USLM
85. Universal Forest Products Inc.
UFPI
86. URS Corporation
URS
87. US Concrete, Inc.
USCR
88. USG Corp
USG
89. Valmont Industries, Inc.
VMI
90. Vulcan Materials Company
VMC

















--------------------------------------------------------------------------------










